Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019, 09/17/2020 and 12/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
In claims 1 and 11, the limitation “a resulting current” is meant to be related to the “adjusted voltage command” according to the scope of the claims and the specification of the instant application, but it is not clearly set forth in the claims.  Thus, it is suggested to amend the limitation to “a resulting current corresponds to the adjusted voltage command”.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or disclose a method and/or a powertrain comprises a controller configured to inject a high-frequency component onto a control voltage of an electric machine when rotor of the electric machine is stationary, extract a high-frequency component of a resulting current corresponds to the adjusted voltage command, calculate an inductance value of the electric machine based on the extracted high-frequency component, estimate a temperature of rotor magnets of the electric machine, and control the electric machine using the estimated magnet temperature when the rotor is no longer stationary.
Henderson (‘091) discloses an electric machine for estimating rotor magnet temperature based on injecting high-frequency voltage command into the machine, but it fails to disclose the rotor magnet temperature is calculated based on calculating 
Ogawa (‘216) discloses an electric machine for estimating rotor magnet temperature by using calculated inductance of the electric machine, but it fails to disclose the inductance was calculated based on injecting high-frequency voltage command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.